EXHIBIT 10.1
 
DEEP WELL OIL & GAS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made this 20th
day of June, 2013, by and between Deep Well Oil & Gas, Inc., a Nevada
corporation (the “Corporation”) and Portwest Investments Ltd., an Alberta
Company (“Optionee”).
 
Whereas the Optionee has entered in to a consulting services agreement with a
subsidiary of the Corporation dated July 1, 2005 and whereas the Corporation
entered into an Amending Agreement dated July 10, 2013 with the Optionee to
amend the Consulting Agreement dated July 1, 2005 between the Corporation and
the Optionee (the “Amended Consulting Agreement”).
 
1.      Amendment to Existing Agreement
 
This Agreement shall replace clause 2.0 in the Amended Consultant Agreement
dated July 10, 2013 and amend it accordingly.
 
2.      Grant of Option
 
The Corporation hereby grants Optionee the option (the “Option”) to purchase all
or any part of an aggregate of 1,000,000 shares (the “Shares”) of Common Stock
of the Corporation at the exercise price of $0.05 per share according to the
terms and conditions set forth in this Agreement and in the Deep Well Oil & Gas,
Inc. November 28, 2005 Stock Option Plan (the “Plan”).  The Option will not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Option is issued
under the Plan and is subject to its terms and conditions.  A copy of the Plan
will be furnished upon request of Optionee.
 
The Option shall terminate at the close of business five years from the date
hereof (the “Option Termination Date”).
 
3.      Vesting of Option Rights; Transferability
 
(A)   This Option shall be exercisable, in whole or in part, according to the
following vesting schedule:
 
(i)        500,000 Shares immediately,
 
(ii)       500,000 Shares on June 20, 2014,
 
subject to Optionee’s continuing to provide services to the Corporation or any
Subsidiary as an employee, director or consultant, as the case may be, provided
that the Optionee continues to provide services on such anniversary date.
 
 

 
Page 1 of 6

 
 

--------------------------------------------------------------------------------

 


(iii)      During the lifetime of the consulting contract with the Optionee, the
Option shall be exercisable only by Optionee and shall not be assignable or
transferable by Optionee.
 
4.      Exercise of Option after Death or Termination of Services or Employment
 
Except as otherwise determined by the Board:
 
(A)   In the event that an Optionee ceases to provide services to the
Corporation as a result of termination for cause (as such term is defined in
clause 22.3 of the Consulting Agreement), each of the Options held by the
Optionee shall cease to be exercisable after the date of termination of services
as a consultant.
 
(B)   In the event that an Optionee ceases to provide services to the
Corporation for any reason other than termination for cause, any vested Option
held by Optionee may continue to be exercised by the Optionee to and until the
earlier of:
 
(i)        the applicable expiration of the Option Period in respect of such
Option; and
 
(ii)       the period after the date on which Optionee ceases to provide
services to the Corporation that is permitted by the applicable laws, policies,
rules and regulations of any stock exchange upon which the Underlying Shares are
then listed, posted and/or quoted for trading;
 
(C)   Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the Option Termination Date.
 
5.      Method of Exercise of Option
 
Subject to the foregoing, the Option may be exercised in whole or in part from
time to time by serving written notice of exercise on the Corporation at its
principal office within the Option period.  The notice shall state the number of
Shares as to which the Option is being exercised and shall be accompanied by
payment of the exercise price.  Payment of the exercise price shall be made;
 
(A)   in cash (including bank check, personal check or money order payable to
the Corporation),
 
(B)   with the approval of the Corporation (which may be given in its sole
discretion), by delivering to the Corporation for cancellation shares of the
Corporation’s Common Stock already owned by Optionee having a Fair Market Value
(as defined in the Plan) equal to the full exercise price of the Shares being
acquired,
 
(C)   with the approval of the Corporation (which may be given in its sole
discretion), by electing to have the Corporation retain from the number of
Shares to be issued to the Optionee upon the exercise of such Option Shares
having a Fair Market Value on the date of exercise equal to the aggregate
exercise price payable upon exercise of such Option;
 
 

 
Page 2 of 6

 
 

--------------------------------------------------------------------------------

 
 
(D)   through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons permitted to exercise the option) shall
concurrently provide irrevocable instructions
 
(i)        to a Corporation designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and
 
(ii)       to the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale; or
 
(E)    by any combination of the methods of payment described above.
 
6.      Securities Law Matters.
 
(A)   Restricted Securities.  The Optionee understands and acknowledges that
neither the Option nor the Shares have been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), that the Option has
been issued to it in reliance on an exemption from the registration requirements
of the Securities Act, and that the Option and the Shares are, or will be, as
applicable, “restricted securities” as defined in Rule 144 under the Securities
Act.
 
(B)   Accredited Investor.  The Optionee represents that it is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act.
 
(C)   Restrictions on Exercise.  The Optionee understands and acknowledges that
the Option may be exercised only pursuant to an exemption from the registration
requirements of the Securities Act and applicable state securities laws, and
that at the time of any proposed exercise, the Corporation may require an
opinion of counsel or other evidence satisfactory to it to the effect that the
Shares may be issued pursuant to such exercise without registration under the
Securities Act or applicable state securities laws.
 
(D)   Resale Restrictions.  The Optionee understands and acknowledges that
notwithstanding anything to the contrary contained in this Agreement, the Option
and the Shares may be offered, sold, pledged or otherwise transferred only
 
(i)        to the Corporation;
 
(ii)       outside the United States in accordance with Rule 904 of Regulation S
under the Securities Act and in compliance with applicable Canadian local laws
and regulations; or
 
 

 
Page 3 of 6

 
 

--------------------------------------------------------------------------------

 
 
(iii)      within the United States, in a transaction that does not require
registration under the Securities Act or any applicable state securities
laws.  In connection with any proposed sale, pledge or other transfer of the
Option or the Shares, the Corporation may require an opinion of counsel or other
evidence satisfactory to it to the effect that the proposed sale, pledge or
other transfer may be effected without registration under the Securities Act or
applicable state securities laws.
 
(E)    Legend.  The Optionee understands and acknowledges that upon the original
issuance of the Shares, as applicable, and until such time as the same is no
longer required under applicable requirements of the Securities Act or state
securities laws, the certificates representing the Shares, and all certificates
issued in exchange therefor or in substitution thereof, shall bear a legend with
respect to the transfer restrictions set forth above.
 
7.      Miscellaneous
 
(A)   Plan Provisions Control.  In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.
 
(B)   No Rights of Stockholders.  Neither Optionee, Optionee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Corporation with respect to the
Shares, unless and until such Shares have been issued in the name of Optionee,
Optionee’s legal representative or permissible assignee, as applicable.
 
(C)   No Right to Employment.  The grant of the Option shall not be construed as
giving Optionee the right to be retained in the employ of, or as giving a
director of the Corporation or a Subsidiary (as defined in the Plan) the right
to continue as a director of the Corporation or a Subsidiary, nor will it affect
in any way the right of the Corporation or a Subsidiary to terminate such
employment or position at any time, with or without cause.  In addition, the
Corporation or Subsidiary may at any time dismiss Optionee from employment, or
terminate the term of a director of the Corporation or a Subsidiary, free from
any liability or any claim under the Plan or the Agreement.  Nothing in the
Agreement shall confer on any person any legal or equitable right against the
Corporation or any Subsidiary, directly or indirectly, or give rise to any cause
of action at law or in equity against the Corporation or a Subsidiary.  The
Option granted hereunder shall not form any part of the wages or salary of
Optionee for purposes of severance pay or termination indemnities, irrespective
of the reason for termination of employment.  Under no circumstances shall any
person ceasing to be an employee of the Corporation or any Subsidiary be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such optionee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Optionee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.
 
(D)   Governing Law.  The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Nevada.
 
 

 
Page 4 of 6

 
 

--------------------------------------------------------------------------------

 
 
(E)   Severability.  If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee (as
defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.
 
(F)   No Trust or Fund Created.  Neither the Plan nor the Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation or any Subsidiary and Optionee or any other
person.
 
(G)   Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
(H)   Conditions Precedent to Issuance of Shares; Repurchase Rights.  Shares
shall not be issued pursuant to the exercise of the Option unless such exercise
and the issuance and delivery of the applicable Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange or the Nasdaq National Market and the corporate laws of the state
of Nevada.  As a condition to the exercise of the purchase price relating to the
Option, the Corporation may require that the person exercising or paying the
purchase price represent and warrant that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Corporation, such a representation
and warranty is required by law.
 
(I)     Withholding.  In order to comply with all applicable federal, state or
provincial income tax laws or regulations, the Corporation may take such action
as it deems appropriate to assure that all applicable federal, state or
provincial payroll, withholding, income or other taxes are withheld or collected
from Optionee.
 
(J)    Adjustment to Number of Shares and Exercise Price.  Subject to approval
if necessary of any relevant stock exchange, the Board will adjust the number of
Shares subject to an Option, and the exercise price per Share payable upon
exercise of an Option, upon the occurrence of any stock dividend, stock split,
reverse stock split, combination of shares, reclassification of shares,
recapitalization or other similar corporate transaction with respect to the
Shares.  Notwithstanding the preceding sentence to the contrary, no such
adjustment will be made upon the conversion of any debt instrument, share of
preferred stock or other convertible security of the Corporation into Shares.
 
(K)   Review of Plan.  Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions
thereof.  Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Option.  Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan or this
Option.
 
(L)    Change of Address.  Optionee further agrees to notify the Corporation
upon any change in the residence address indicated below.
 
 

 
Page 5 of 6

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation and Optionee have executed this Agreement as
of the date set forth in the first paragraph.



 
DEEP WELL OIL & GAS, INC.
       
By:
   
Name:
   
Title:
         
OPTIONEE
       
By:
   
Name:
Portwest Investments Ltd.
 
Address:
P.O. Box 1651
   
Edmonton, Alberta
   
T5J 2N9
   
CANADA

 

 

 
Page 6 of 6


--------------------------------------------------------------------------------